DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16th, 2013 is being examined under the first inventor to file provisions of the AIA .

Response to Applicant’s Arguments
Applicant’s arguments with respect to claims 11-15 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. See the rejection of claims 11 & 13-15 over Kenny in view of Fridez.

Claim Rejections – 35 USC §112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 12 recites the limitation "the step of organizing the inserts" in line 1.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections – 35 USC §103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11 & 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Kenny (US 2006/0131206 A1) in view of Fridez (US 2012/0172895 A1).
Regarding claim 11, Kenny teaches a method for transporting medical supplies (See ¶ [0063] describing a portable medical bag apparatus. See further ¶ [0003]) comprising:
providing a carrier (Fig 1, #10) having a front cover (#30/#56), a back cover (#34/#52), at least one insert connector (Fig 2, #73), and a linking member (#26) flexibly connected to the front cover and the back cover such that the front cover and back cover are opposably movable about the linking member (See Figs 1 & 2 illustrating that the front and back covers {#30/34} are flexibly connected {through #26} and movable opposably about the linking member);
providing a plurality of inserts (Fig 1, #74), each insert of the plurality of inserts having a pocket (See Fig 4 illustrating that the inserts have a plurality of pocket {inner portion of insert, #74});
connecting the plurality of inserts to the carrier using at least one insert connector (See Fig 1 illustrating that the inserts {#74} are connected to the carrier via the insert connector {#73});
closing a flap of the pocket to hold the implants inside the pocket (See Fig 4 illustrating the flaps of the pocket {see open insert at top of Fig 4} and closed flaps of inserts {bottom inserts of Fig 4});
closing the carrier, such that the plurality of inserts are enclosed within the carrier (See Fig 1 illustrating a plurality of inserts {#74} provided within the carrier. See further Fig 3 illustrating the carrier in a closed condition, with the plurality of inserts {#74} provided within);
grasping the carrier and moving the carrier to a desired location (See Fig 1, #23 for a pair of handles for grasping the carrier. See the abstract which describes a portable medical bag - thus meaning that the carrier is moved to a desired location during routine use).
	Kenny does not specifically teach providing a plurality of orthopedic implants;
wherein each implant of the plurality of implants is enclosed in a container having an inner layer of enclosing material, the inner layer and the implant being sterile;
placing the plurality of orthopedic implants into the pocket of each insert of the plurality of inserts such that the pocket of each insert of the plurality of inserts has identical implants of a given type, a given length, and a given size.
	Fridez teaches providing a plurality of orthopedic implants (Fig 2, #102. See further Figs 5 & 6);
wherein each implant of the plurality of implants is enclosed in a container (Fig 6, #128) having an inner layer of enclosing material (Fig 6, #132), the inner layer and the implant being sterile (See ¶ [0028] – “As seen in FIG. 5, the entire assembly can then be packaged (peel pouch, tray, or other standard packaging) and sterilized, for example, in a sterile packaging 128. The entire assembly can form, for example, a surgical implant package. The sterile packaging can be placed, for example, in a box 126. In one embodiment, the sterile packaging can be, for example, a double foil pouch. In the operating room, the LDIC 102 is removed from the sterile packaging 128 and the complete assembly is handed to the surgeon for passage as described above and seen in FIG. 6 and FIG. 7…”);
placing the plurality of orthopedic implants into the pocket of each insert of the plurality of inserts such that the pocket of each insert of the plurality of inserts has identical implants of a given type, a given length, and a given size (Kenny as modified by Fridez teaches the storage of orthopedic implants of Fridez {Figs 6 & 7} inside the plurality of inserts of Kenny {Fig 1, #74}. Further, the storage of multiple orthopedic implants of Fridez into the inserts of Kenny would result in the implants of identical type, length, and size).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kenny to incorporate the teachings of Fridez to include storing and transporting sterilized containers with orthopedic implants stored within, with the motivation of providing a method for safely storing and transporting implants for use in a medical scenario while ensuring the sterility of the sealed container as described by Fridez in ¶ [0009] & [0028].

Regarding claim 13, Kenny does not specifically teach where the step of grasping the carrier and moving the carrier to a desired location comprises moving the carrier through a non-sterile location to a sterile location.
	Fridez teaches where the step of grasping the carrier and moving the carrier to a desired location comprises moving the carrier through a non-sterile location to a sterile location (See ¶ [0028] - "As seen in FIG. 5, the entire assembly can then be packaged (peel pouch, tray, or other standard packaging) and sterilized, for example, in a sterile packaging 128. The entire assembly can form, for example, a surgical implant package. The sterile packaging can be placed, for example, in a box 126. In one embodiment, the sterile packaging can be, for example, a double foil pouch. In the operating room, the LDIC 102 is removed from the sterile packaging 128 and the complete assembly is handed to the surgeon for passage as described above and seen in FIG. 6 and FIG. 7..." The use of the implants {within the carrier as taught by Kenny} requires the transportation of the implant-containing-carrier from a non-sterile location to a sterile location {within the operating room}).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kenny to incorporate the teachings of Fridez to include storing and transporting sterilized containers with orthopedic implants stored within, with the motivation of providing a method for safely storing and transporting implants for use in a medical scenario while ensuring the sterility of the sealed container as described by Fridez in ¶ [0009] & [0028].

Regarding claim 14, Kenny further teaches opening the carrier such that the inserts remain sterile (See ¶ [0102] - "...Access to the contents of each individually closeable flexible bag 74 is readily obtained by opening a respective ziplock closure 67." See further Fig 1 illustrating the medical carrier in an opened condition. Kenny as modified by Fridez teaches the placement of sterile packages containing orthopedic implants into the inserts {of Kenny}. therefore, the opening of the carrier will not affect the sterility of the inserts).

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Kenny in view of Fridez, and in further view of Caruth (US 2013/0277247 A1).
Regarding claim 15, Kenny teaches a method for storing, transporting removing implants from a carrier (See abstract) comprising;
providing a carrier (Fig 1, #10) having a plurality of inserts (Fig 1, #74) and a plurality of pockets (See Fig 4), each insert of the plurality of inserts having at least one pocket of the plurality of pockets (See Fig 4 illustrating that each insert has a pocket), each pocket of the plurality of pockets comprising an interior and a flap releasably connectable to a remainder of each pocket to close each pocket (See annotated Fig 4 below illustrating the interior of the pocket and the releasable flap).

    PNG
    media_image1.png
    306
    367
    media_image1.png
    Greyscale

Fig 1. Annotated Fig 4 illustrating details of the insert with the pocket.

However, Kenny does not specifically teach that each pocket is configured to hold a plurality of implant containers in the interior;
each implant container of the plurality of implant containers having an implant within an inner container within an outer container;
wherein the inner container and the implant are sterile;
organizing the plurality of implant containers such that each pocket of the plurality of pockets has a plurality of identical identified implants within a plurality of identified implant containers of the plurality of implant containers, each identified implant of the identified implants being of a same type, a same size, and a same length;
providing an operating room having a non-sterile field and a sterile field;
placing the carrier within the non-sterile field;
opening the carrier;
selecting a first insert from the plurality of inserts, the first insert having a label identifying a first type, a first size, and a first length of a first identified implant of the plurality of identified implants;
opening a first flap of a first pocket for the first identified implant, the first pocket containing a first implant container from the plurality of implant containers holding the first identified implant;
removing the first container from the first pocket by a first person;
opening the outer container by the first person;
removing the inner container from the outer container by a second person within the sterile field;
opening the second container and removing the implant.
	Fridez teaches a plurality of implant containers (Fig 6, #128) in the interior (Kenny in view of Fridez teaches the storage of the implant containers {#128} within the interior of the insert {#74} pockets);
each implant container (Fig 6, #128) of the plurality of implant containers having an implant (Fig 2, #102) within an inner container (Fig 6, #132) within an outer container (Fig 6, #128/#130);
wherein the inner container and the implant are sterile (See ¶ [0028] - "As seen in FIG. 5, the entire assembly can then be packaged (peel pouch, tray, or other standard packaging) and sterilized, for example, in a sterile packaging 128. The entire assembly can form, for example, a surgical implant package. The sterile packaging can be placed, for example, in a box 126. In one embodiment, the sterile packaging can be, for example, a double foil pouch...");
organizing the plurality of implant containers such that each pocket of the plurality of pockets has a plurality of identical identified implants within a plurality of identified implant containers of the plurality of implant containers, each identified implant of the identified implants being of a same type, a same size, and a same length (Kenny as modified by Fridez teaches the storage of orthopedic implants of Fridez {Figs 6 & 7} inside the plurality of inserts of Kenny {Fig 1, #74}. Further, the storage of multiple orthopedic implants of Fridez into the inserts of Kenny would result in the implants of identical type, length, and size);
providing an operating room having a non-sterile field and a sterile field (See ¶ [0028] - "As seen in FIG. 5, the entire assembly can then be packaged (peel pouch, tray, or other standard packaging) and sterilized, for example, in a sterile packaging 128. The entire assembly can form, for example, a surgical implant package. The sterile packaging can be placed, for example, in a box 126. In one embodiment, the sterile packaging can be, for example, a double foil pouch. In the operating room, the LDIC 102 is removed from the sterile packaging 128 and the complete assembly is handed to the surgeon for passage as described above and seen in FIG. 6 and FIG. 7..." The use of the implants {within the carrier as taught by Kenny} requires the transportation of the implant-containing-carrier from a non-sterile location to a sterile location {within the operating room});
placing the carrier within the non-sterile field (See ¶ [0028] - " ...In the operating room, the LDIC 102 is removed from the sterile packaging 128 and the complete assembly is handed to the surgeon for passage as described above and seen in FIG. 6 and FIG. 7..." Based on this passage, the implant container has already been removed from the carrier {carrier taught by Kenny to hold the plurality of implant containers}. Therefore, one of ordinary skill in the art would recognize that the carrier is placed within a non-sterile field to remove the implant container to transport the implant container to the sterile field for usage.);
opening the carrier (Kenny as modified by Fridez teaches the opening of the carrier);
selecting a first insert from the plurality of inserts (See ¶ [0028] describing the selection of an implant container for usage by a surgeon);
opening a first flap of a first pocket for the first identified implant, the first pocket containing a first implant container from the plurality of implant containers holding the first identified implant (Kenny {Fig 4} as modified by Fridez teaches an implant container stored within a pocket of the plurality of inserts {Kenny, Fig 4}. Fig 1 of Kenny illustrates the carrier in an open condition. Therefore, in ¶ [0028] of Fridez when an implant container is opened in a surgical operating room, the container must be removed from the pocket of the insert in the carrier);
removing the first container from the first pocket by a first person (See ¶ [0028] - "...As seen in FIG. 6, an inner packaging 132 and an outer packaging 130 from the sterile packaging 128 can be opened. In FIG. 7, the LDIC 102 has been removed from the inner packaging 132 and the outer packaging 130, and is ready to be given to the surgeon..." Since the passage describes that the implant {#102} is ready to be given to the surgeon, it must be removed from the pocket of the carrier {taught by Kenny} by a first person who isn’t the surgeon);
opening the outer container by the first person (See ¶ [0028] describing that a first person {who isn't the surgeon} opens the outer container {#130});
removing the inner container from the outer container by a second person within the sterile field (See ¶ [0028] describing that the implant {#102} is removed from the inner container {#132} and given to the surgeon in an operating room {comprising a sterile field});
opening the second container and removing the implant (See ¶ [0028]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kenny to incorporate the teachings of Fridez to include storing and transporting sterilized containers with orthopedic implants stored within, with the motivation of providing a method for safely storing and transporting implants for use in a medical scenario while ensuring the sterility of the sealed container as described by Fridez in ¶ [0009] & [0028].
However, Kenny as modified by Fridez does not specifically teach the first insert having a label identifying a first type, a first size, and a first length of a first identified implant of the plurality of identified implants.
Caruth teaches the first insert having a label identifying a first type, a first size, and a first length of a first identified implant of the plurality of identified implants (See ¶ [0031] describing that the pockets can be labeled to describe the items placed within the pockets {#11}. The act of placing the items within the pocket and applying a label would require the organizing of the items within by size, type, and length of item. See further Fig 3).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kenny in view of Fridez to incorporate the teachings of Caruth to include adding labels to the inserts in a medical case which identify the characteristics of the medical contents with, with the motivation of providing a method to identify the contents of the medical components of the inserts visible to the user while the article is still contained within the insert, as recognized by Caruth in ¶ [0031].

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Kenny in view of Fridez, and in further view of Burkert (US 2018/0078457 A1).
Regarding claim 12, Caruth in view of Fridez does not specifically teach where the step of organizing the inserts and connecting the insert into the carrier further comprises sterilizing the carrier.
	Burkert teaches where the step of organizing the inserts and connecting the insert into the carrier further comprises sterilizing the carrier (See at least ¶ [0005] and [0033] describing the sterilization of an inside of container).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kenny in view of Fridez to incorporate the teachings of Burkert to include the sterilization of the inside of the carrier with the motivation of ensuring that the inside of the carrier does not compromise the sterility of the implants by removing contaminants inside the carrier.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See attached Notice of References Cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB A SMITH whose telephone number is (571) 272-3974 and email address is Jacob.Smith@uspto.gov. The examiner can normally be reached on M-F 7:30AM - 5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hemant Desai can be reached on (571) 272-4458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JACOB A SMITH/Examiner, Art Unit 3731                                                                                                                                                                                                        
/ANDREW M TECCO/Primary Examiner, Art Unit 3731